21-10249-mg   Doc 53-4   Filed 03/26/21 Entered 03/26/21 21:27:04   Exhibit D
                                   Pg 1 of 2


                         Exhibit D
21-10249-mg        Doc 53-4     Filed 03/26/21 Entered 03/26/21 21:27:04             Exhibit D
                                          Pg 2 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                            Case No. 21-10249 (MG)
             NAVIENT SOLUTIONS, LLC,
                                                            Chapter 11
                                 Alleged Debtor.            (Involuntary Petition)



                         ORDER DENYING LETTER REQUESTS

          The Petitioning Creditors in this involuntary case under chapter 11, through their

counsel, have requested by letters (see ECF Doc. ## 17, 22) that they be permitted to

move by summary judgment, or that the Alleged Debtor’s motion to dismiss be converted

to a motion for summary judgment. The Alleged Debtor has filed a motion to dismiss the

Involuntary Petition (ECF Doc. # 14) that will be heard by the Court at a hearing on

Thursday, February 25, 2021, at 10:00 a.m.

          The request by the Petitioning Creditors’ counsel is DENIED.

          The hearing on the motion to dismiss will go forward as scheduled.

          IT IS SO ORDERED.

Dated:      February 19, 2021
            New York, New York

                                               _____  Martin Glenn____________
                                                      MARTIN GLENN
                                               United States Bankruptcy Judge




                                               1
